SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

952.1
CA 13-02213
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


CHARLES G. MICHAELS AND ELIZABETH MICHAELS,
PLAINTIFFS-APPELLANTS,

                      V                                           ORDER

MATTHEW DRAKE AND CITY OF ROCHESTER,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


WILLIAM P. SMITH, JR., ROCHESTER, FOR PLAINTIFFS-APPELLANTS.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered June 4, 2013. The order dismissed the
complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Laborers Intl. Union of N. Am., Local
210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977).




Entered:    September 26, 2014                  Frances E. Cafarell
                                                Clerk of the Court